


Exhibit 10.36

 

BOISE PAPER HOLDINGS, L.L.C.

FINANCIAL COUNSELING PROGRAM

Effective February 22, 2008

 

The company shall provide financial counseling benefits to its officers, as
described in this program.

 

WHO IS ELIGIBLE

 

Elected officers of Boise Paper Holdings, L.L.C. are eligible for benefits under
this program.  Spouses and dependents are not eligible.

 

WHAT THE POLICY COVERS

 

Expenses incurred by eligible officers for covered financial counseling services
provided by a professional of the officer’s choice will be reimbursed or paid. 
Reimbursements and payments will be “grossed up” for taxes.  The amount
available under the program, including the tax gross-up amount, is a maximum of
$5,000 each calendar year.  Unused amounts up to one year’s allowance ($5,000)
may be carried over from year to year.  Notwithstanding the foregoing, for the
2008 calendar year, each eligible officer shall have $5,000 available, plus any
amount carried over from 2007 under the Boise Cascade, L.L.C. Financial
Counseling Program, less any amounts used between January 1, 2008, and the
effective date of this Program.

 

The program provides reimbursement or payment (up to the $5,000 limit, including
tax gross-up) for the following covered services:

 

·      Investment planning

·      Tax preparation

·      Tax planning & compliance

·      Estate planning

 

These services may involve several providers, including accountants, lawyers,
and/or investment counselors.

 

WHAT THE POLICY DOES NOT COVER

 

Expenses for items in the following list are not covered under the policy:

 

·      Services rendered prior to the date an individual became eligible for
coverage under this program.

·      Services rendered for ineligible individuals (e.g., tax preparation
charges for a dependent’s tax return).

 

1

--------------------------------------------------------------------------------


 

HOW TO FILE A CLAIM

 

Invoices for received services should be approved by the officer with his or her
signature and sent to the director of compensation and benefits in Boise, Idaho,
together with a request to either pay the provider directly (if the officer has
not already paid) or reimburse the officer (if the officer has already paid). 
Properly submitted invoices will be paid as soon as practical, but in any event
no later than March 15 of the year following the year in which the invoice was
submitted.

 

PROGRAM ADMINISTRATION

 

If a dispute or disagreement arises regarding terms of coverage or benefits
provided under this policy, the officer must send a written notice of dispute to
the director of compensation and benefits.  The company has the sole authority
to make final determinations regarding any claim for benefits and the
interpretation of this program.

 

TAXABILITY

 

All benefits paid under this policy are considered taxable income to the
officer, are subject to tax withholding requirements, and will be reflected in
Form W-2 earnings.

 

MISCELLANEOUS

 

The company reserves the right to change, modify or discontinue the benefits
offered under this program at any time.  Eligible officers do not have any
ongoing rights to any benefit other than reimbursement/payment for covered
expense incurred before the date of the change, modification or discontinuance.

 

Neither this program nor any of the company’s other policies or benefits
programs should be considered a contract for purposes of employment or payment
of benefits.  Employment with Boise is “at will” and may be terminated at any
time, with or without cause, by the employee or the company.

 

2

--------------------------------------------------------------------------------
